OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on March 31, 1948. In this proceeding to discipline him for professional misconduct, petitioner moves to confirm the report of the referee to whom the issues were referred for hearing and report and respondent submits an affirmation in which he seeks to confirm in part and disaffirm in part said report.
The referee sustained, inter alla, the following allegations of misconduct by the respondent: neglecting an estate matter entrusted to him; improperly preparing a Federal estate tax return resulting in penalties in excess of $4,000 being assessed against the estate; misrepresenting to his *508clients and to another attorney the status of a pending action; and, when remitting moneys held in escrow, retaining an unauthorized fee of $2,000, after the fee agreed upon had already been paid. Two other charges denominated as charge six and charge seven were not sustained by the referee.
After reviewing all of the evidence we are in full agreement with the report of the referee. Petitioner’s motion, and that branch of respondent’s application which seeks to confirm the referee’s report in part, are granted and that branch of the respondent’s application which seeks to dis-affirm the referee’s report in part is denied.
In determining an appropriate measure of discipline to be imposed we have taken into consideration the serious personal problems respondent was experiencing at the time of his misconduct. However, we must also consider the fact that he was previously censured by this court for neglect of legal matters. Accordingly, respondent should be, and hereby is, suspended from the practice of law for a period of one year commencing November 15, 1983 and until the further order of this court.
Mollen, P. J., Damiani, Titone, Lazer and Mangano, JJ., concur.